Name: Commission Regulation (EEC) No 1562/87 of 1 June 1987 on the supply of various consignments of cereals and rice to non-governmental organizations (NGOs) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 6. 87 Official Journal of the European: Communities No L 145/ 13 COMMISSION REGULATION (EEC) No 1562/87 of 1 June 1987 on the supply of various consignments of cereals and rice to non-governmental organizations (NGOs) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1 579/86 (3), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EEC) No 1449/86 (*), and in particular Article 25 thereof, Whereas, by its Decision of 19 March 1987 on the supply of food aid to NGOs, the Commission allocated to the latter organizations 19 385 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commisison Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended . by Regulation (EEC) No 3826/85 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities ' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1987 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 370 , 30 . 12. 1986, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139 , 24 . 5. 1986, p. 29 . (") OJ No L 166, 25 . 6. 1976, p. 1 . n OJ No L 133, 21 . 5 . 1986, p. 1 . (*) OJ No L 192, 26. 7. 1980, p. 11 . O OJ No L 371 , 31 . 12. 1985, p. 1 . No L 145/ 14 Official Journal of the European Communities 5 . 6 . 87 ANNEX I 1 . Programme : 1987  Operation Nos 338, 339, 340, 341 , 342, 395/87 (') 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30 223)) 3 . Place or country of destination : Haiti, Cape Verde, Togo, Senegal, Dominican Republic 4. Product to be mobilized : maize 5 . Total quantity : 1 326 tonnes 6. Number of lots : two (Lot 1 : 1 106 tonnes ; Lot 2 : 220 tonnes) (Lot 1 in two parts ; A  956 tonnes ; B  150 tonnes) 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9. Characteristics of the goods : (a) maize for human consumption, of sound merchantable quality, free of odour and pests (b) moisture content : 1 5 % . &lt; (c) total percentage of matter other than basic cereals of unimpaired quality : 6 % , of which :  percentage of broken grains : 3 % ("broken grains' means pieces of grain or grains which pass through a sieve with a circular mesh 4,5 mm in diameter)  percentage of grain impurities : 2 % ('grain impurities' means grains of other cereals, grains damaged by pests and grains of abnormal coloration, the latter being grains which have acquired, through heating, a darkish brown colour on a fairly substantial part of the tegument and of the kernel and are not damaged grains)  percentage of sprouted grains : 0,5 % '  percentage of miscellaneous impurities : 0,5 % ('miscellaneous impurities' consist of weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects) 10 . Packaging :  in new jute sacks of a minimum weight of 600 grams  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : Lot 1 A : 956 tonnes :  260 tonnes :  96 tonnes :  600 tonnes : 'ACÃ Ã O . N? 338/87 / MILHO / CABO VERDE / OXFAM B / 70826 / PRAIA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNI ­ DADE ECONOMICA EUROPEIA' 'ACTION N0 339/87 / MAÃ S / SÃ NÃ GAL / CARITAS ITALIANA / 70627 / DAKAR / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 'ACTION N ° 340/87 / MAÃ S / SÃ NÃ GAL / SSI / 73016 / DAKAR / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' Lot 1 B : 150 tonnes (in 20-foot containers 'FCL/LCL Shipper's count-load and stowage'):  50 tonnes :  100 tonnes : 'ACTION N0 341 /87 / MAÃ S / TOGO / AATM / 71727 / LOMÃ  / POUR DISTRI ­ BUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE' 'ACCIÃ N N0 342/87 / MAIZ / REPÃ BLICA DOMINICANA / OXFAM B / 70827 / SANTO DOMINGO / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECÃ NOMICA EUROPEA' Lot 2  220 tonnes (in 20-foot containers 'FCL/LCL Shipper's count-load and stowage') : 'ACTION N0 395/87 / MAÃ S / HAÃ TI / PROTOS / 71504 / PORT-AU-PRINCE / POUR DISTRI ­ BUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' (') The operation number is to be quoted in all correspondence. Official Journal of the European Communities No L 145/155 . 6 . 87 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16. The tender must be accompanied by a statement from the authorities attesting the existence of the service during the said period. 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 16 June 1987 16 . Shipment period : 1 to 31 July 1987 17. Security : 10 ECU per tonne Notes : 1 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 3 . The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 4. For shipment in containers :  the successful tenderer has to submit to the recipient agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the notice of invita ­ tion to tender,  the successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary forwarder. 5. At the request of the beneficiary, the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. No L 145/ 16 Official Journal of the European Communities 5. 6 . 87 ANNEX II 1 . Programme : 1987  Operation Nos 390/87, 393/87, 394/87 (') 2. Recipient : NGO (Euronaid, PO Box 77, NL-2340 DB Oegstgeest, (telex 30223)) 3 . Place or country of destination : Haiti, Guatemala 4. Product to be mobilized : common wheat flour 5 . Total quantity : 1 700 tonnes (2 329 tonnes of cereals) 6 . Number of lots : 2 I. (in 2 parts : A  1 100 tonnes ; B  100 tonnes) II . 500 tonnes 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex : 56396) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following charac ­ teristics :  moisture : 1 4 % maximum (ICC Method No' 110)  protein content : 10,5% minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC No 116) -  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new bags (composite sacks jute/polypropylene of a minimum weight of 335 grams)  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : Lot I  (in 20-foot containers 'FCL/LCL Shipper's count-load and stowage')  part A  1 1 00 tonnes : 'ACTION N0 393/87 / FARINE DE FROMENT / HAÃ TI / PROTOS / 71503 / PORT-AU-PRINCE / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE'  part B  100 tonnes : 'ACTION N0 394/87 / FARINE DE FROMENT / HAÃ TI / CARITAS NEERLANDICA / 70340 / PORT-AU-PRINCE / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' Lot II : 'ACCIÃ N N ° 390/87 / HARINA DE TRIGO / GUATEMALA / CARITAS BELGICA / 70226 / GUATEMALA CITY VÃ A SANTO TOMÃ S DE CASTILLA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16. The tender must be accompanied by a statement from the authorities attesting the existence of the service during the said period. 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 June 1987 16. Shipment period : 1 to 31 July 1987 1 7. Security : 1 5 ECU per tonne (') The operation number is to be quoted in all correspondence. No L 145/175. 6. 87 Official Journal of the European Communities Notes : 1 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment the documents, as well as the details of period, rate and other circumstances concerning shipment. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 3. The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 4. For shipment in containers :  the successful tenderer has to submit to the recipient agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the notice of invita ­ tion to tender,  the successful tenderer has to seal each container with a numbered locktainer, the number of which to be provided to the beneficiary forwarder. 5. At the request of the beneficiary, the successful tenderer shall deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. No L 145/ 18 Official Journal of the European Communities 5. 6 . 87 ANNEX HI 1 . Programme : 1986  Operations Nos 347 to 354/87 (') 2. Recipient : NGO (Euronaid, PO Box 77, NL-2340 Oegstgeest (telex 30 223)) 3 . Place or country oÃ ­ destination : Algeria, Argentina, Madagascar, Mozambique, Togo, Zaire . 4. Product to be mobilized : common wheat flour 5. Total quantity : 1 140 tonnes (1 562 tonnes of cereals) 6 . Number of lots : 3 (A : 300 tonnes  B : 150 tonnes  C : 690 tonnes) 7. Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B-1040 Bruxelles (tÃ ©lex : 24076) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following charac ­ teristics :  moisture : 14% maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry grams) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC No 116)  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new bags (composite sacks jute/polypropylene of a minimum weight of 335 grams)  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : Lot A  300 tonnes : 'ACTION N0 347/87 / FARINE DE FROMENT / ALGÃ RIE / WCC / 70709 / TINDOUF VIA ALGER / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  ECONOMIQUE EUROPÃ ENNE' Lot B  150 tonnes : (in 20-foot containers 'FCL/LCL Shipper's count-load and stowage'):  40 tonnes : 'ACCIÃ N N ° 348/87 / HARINA DE TRIGO / ARGENTINA / PROSALUS / 75548 / JOSÃ  LÃ ON SUÃ REZ VÃ A BUENOS AIRES / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA'  15 tonnes : 'ACCION N ° 349/87 / FARINE DE FROMENT / MADAGASCAR / AATM / 71724/ TOLIARY / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE'  20 tonnes : 'ACTION N" 350/87 / FARINE DE FROMENT / MADAGASCAR / AATM / 71725 / FIANARANTSOA VIA TOLIARY / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE'  15 tonnes : 'ACTION N ° 351 /87 / FARINE DE FROMENT / MADAGASCAR / AATM / 71726 / TOAMASINA / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE'  60 tonnes : 'ACÃ Ã O N ° 352/87 / FARINHA DE TRIGO / MOÃ AMBIQUE / PROSALUS / 75547 / BEIRA / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNI ­ DADE ECONÃ MICA EUROPEIA' Lot C  690 tonnes : (in 20-foot containers 'FCL/LCL Shipper s count-load and stowage*) :  50 tonnes : 'ACTION N0 353/87 / FARINE DE FROMENT / TOGO / AATM / 71723 / LOMÃ  / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE'  640 tonnes : 'ACTION N0 354/87 / FARINE DE FROMENT / ZAIRE / CARITAS BELGICA / 70223 / KINSHASA VIA MATADI / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6. The tender must be accompanied by a statement from the authorities attesting the existence of the service during the said period. (') The operation number is to be quoted in all correspondence . 5 . 6 . 87 . Official Journal of the European Communities No L 145/19 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 June 1987 16. Shipment period : 1 to 31 July 1987 1 7. Security : 1 5 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 2. At the request of the beneficiary the successful tenderer shall deliver a certificate from an ^official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 3 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 4. The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. No L 145/20 Official Journal of the European Communities 5. 6. 87 ANNEX IV 1 . Programme : 1987  Operations Nos 324 to 333/87 (') 2. Recipient : NGO (Euronaid, PO Box 77, NL-2340 AB Oegstgeest, (Telex 30223)) 3 . Place or country of destination : Cape Verde, Togo, Rwanda, Madagascar, Mozambique, Colombia, Peru, Dominican Republic . 4. Product to be mobilized : rolled oats 5. Total quantity : 1 240 tonnes (2 137 tonnes of cereals) 6. Number of lots : four  Lot A  25 tonnes  Cape Verde  Lot B  280 tonnes (in four parts : 20 tonnes  Togo ; 120 tonnes  Rwanda ; 40 tonnes  Madagascar ; 100 tonnes  Mozambique)  Lot C  350 tonnes  Colombia  Lot D  585 tonnes (in four parts : 350 tonnes  Peru ; 50 tonnes  Peru ; 35 tonnes  Peru ; 150 tonnes  Dominican Republic) 7 . Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (Telex 56396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treat ­ ment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 12 % ash content : less than 2,3 % of dry matter crude fibre : less than 1,5 % of dry matter husk content : less than 0,10 % of dry matter protein content : not less than 12 % of dry matter 10. Packaging :  in bags  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kilograms  marking on the bags in letters at least 5 cm high :  Lot A  25 tonnes : 'ACÃ Ã O N 324/87 / FLOCONS DE AVEIA / CABO VERDE / CARITAS NEERLANDESA/70326 / PRAIA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONOMICA EUROPEIA' /  Lot B  280 tonnes (in 20-foot containers 'FCL/LCL Shipper s count-load and stowage) : 'ACTION N0 325/87 / FLOCONS D'AVOINE / TOGO / AATM / 71736/LOMÃ  / POUR DISTRI ­ BUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 'ACTION N ° 326/87 / FLOCONS D'AVOINE / RWANDA / CARITAS BELGICA / 70225/ KIGALI VIA MOMBASA / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' (') The operation number is to be quoted in all correspondence. 5. 6. 87 Official Journal of the European Communities No L 145/21 'ACTION N0 327/87 / FLOCONS D'AVOINE / MADAGASCAR / OPEM / 74202 / AMBO ­ VOMBE VIA TOAMASINA / POUR DISTRIBUTION GRATUITE / DON DE LA COMMU ­ NAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 'ACTION No 328/87 / FLOCOS DE AVEIA / MOÃ AMBIQUE / DKW / 72305 / MAPUTO / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA'  Lot C  350 tonnes (in 20-foot containers 'FCL/LCL Shipper s count-load and stowage) : 'ACCION N ° 329/87 / COPOS DE AVENA / COLOMBIA / CARITAS NEERLANDICA / 70324 / BOGOTÃ  VIA SANTA MARTA / DESTINADO A LA DISTRIBUCION GRATUITA / DONA ­ CION DE LA COMUNIDAD ECONÃ MICA EUROPEA'  Lot D  585 tonnes (in 20-foot containers 'FCL/LCL Shipper's count-load and stowage) : 'ACCIÃ N N ° 330/87 / COPOS DE AVENA / PERU / CARITAS NEERLANDICA / 70321 / LIMA VÃ A CALLAO / DESTINADO A LA DISTRIBUCION GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 'ACCIÃ N N ° 331 /87 / COPOS DE AVENA / PERU / AATM / 71737 / AREQUIPA VÃ A PUERTO MATARANI / DESTINADO A LA DISTRIBUCION GRATUITA / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA' 'ACCIÃ N N ° 332/87 / COPOS DE AVENA / PERU / AATM / 71740 / LIMA VÃ A CALLAO / DESTINADO A LA DISTRIBUCION GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 'ACCIÃ N N ° 333/87 / COPOS DE AVENA / REPÃ BLICA DOMINICANA / CARITAS NEER ­ LANDICA / 70322 / SANTO DOMINGO / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 June 1987 16. Shipment period : 1 to 31 July 1987 1 7. Security : 1 5 ECU per tonne Notes : 1 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 4 . For shipment in containers :  the successful tenderer has to submit to the recipient agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the notice of invita ­ tion to tender,  the successful tenderer has to seal each container with a numbered locktainer, the number of which to be provided to the beneficiary forwarder. 5 . At the request of the beneficiary, the successful tenderer shall deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. No L 145/22 Official Journal of the European Communities 5. 6 . 87 ANNEX V 1 . Programme : 1987  Operation Nos 391 and 392/87 (') 2. Recipient : NGO (Euronaid, PO Box 77, NL-2340 AB Oegstgeest, (telex 30223)) 3 . Place or country of destination : Haiti 4. Product to be mobilized : rolled oats 5 . Total quantity : 760 tonnes (1 310 tonnes of cereals) 6 . Number of lots : one  Operation No 391 /87 : 100 tonnes  Operation No 392/87 : 660 tonnes 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : raw oats : first quality high-density oats cleaning and preparation : oats to be cleaned of extraneous matter, debittered and stabilized by treat ­ ment with steam hulling : oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished groats : oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 1 2 % ash content : less than 2,3 % of dry matter crude fibre : less than 1 ,5 % of dry matter husk content : less than 0,10 % of dry matter protein content : not less than 12 % of dry matter 10 . Packaging :  in bags  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kilograms  marking on the bags in letters at least 5 cm high : 'ACTION N0 391 /87 / FLOCONS D'AVOINE / HAÃ TI / CARITAS / NEERLANDICA / 70335 / PORT-AU-PRINCE / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 'ACTION N0 392/87 / FLOCONS D'AVOINE / HAÃ TI / PROTOS / 71505 / PORT-AU-PRINCE / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must to be accompanied by a state ­ ment from the port authorities attesting the existence of the service during the said period (') The operation number is to be quoted in all correspondence. 5 . 6 . 87 Official Journal of the European Communities No L 145/23 1 2. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 June 1987 16. Shipment period : 1 to 31 July 1987 17. Security : 15 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 2. At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 3 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 4. The supplier should send a duplicate of the original invoice to : , M. De Keyzer and Schuetz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. No L 145/24 Official Journal of the European Communities 5. 6. 87 ANNEX VI 1 . Programme : 1987  Operation No 387/87 (') 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oegstgeest (telex 30223)) 3 . Place or country of destination : Nicaragua 4. Product to be mobilized : wholly milled long grain rice (non-parboiled) 5 . Total quantity : 3 181 tonnes (7 634 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Servicio Nacional de Productos Agrarios (SENPA), c/Beneficencia, 8 , Madrid 28004, telex : 23427 SENPA E 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 ,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags  quality of the bags : new jute sacks, minimum weight 600 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 'ACCIÃ N N ° 387/87 / ARROZ '/ NICARAGUA / SOSO / 73902 / MANAGUA VÃ A CORINTO / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16. The tender must to be accompanied by a state ­ ment from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 June 1987 16. Shipment period : 1 to 31 July 1987 17. Security : 15 ECU per tonne Notes : 1 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ 3 . Supplier to send duplicate original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 4. At the request of the beneficiary, the successful tenderer shall deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (') The operation number is to be quoted in all correspondence . 5. 6 . 87 Official Journal of the European Communities No L 145/25 ANNEX VII 1 . Programme : 1987  Operation Nos 313 to 323/87 (') 2 . Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oegstgeest (telex 30223)) 3 . Place or country of destination : Angola, Algeria, Equatorial Guinea, Republic of Sierra Leone, Swazi ­ land, Togo, Lebanon, Vietnam, Senegal , Uganda 4. Product to be mobilized : wholly milled long grain rice (non-parboiled) 5 . Total quantity : 1 286 tonnes (3 087 tonnes of cereals) 6 . Number of lots : two (A : 1 082 tonnes ; B : 204 tonnes) 7. Intervention agency responsible for conducting the procedure : Servicio Nacional de Productos Agrarios (SENPA), c/Beneficencia, 8 , Madrid 28004, telex : 23427 SENPA E * 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 15 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags  quality of the bags : new jute sacks, minimum weight 600 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : Lot A  1 082 tonnes (in 20-foot containers 'FCL/LCL Shipper's count-load and stowage'):  200 tonnes :  42 tonnes :  20 tonnes :  60 tonnes :  190 tonnes :  20 tonnes :  50 tonnes :  500 tonnes : 'ACTION No 313/87 / RICE / UGANDA / CARITAS GERMANICA / 70482 / KAMPALA VIA MOBASA / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 'ACTION No 314/87 / RICE / SWAZILAND / DKW / 72306 / MBABANE VIA DURBAN / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 'ACTION No 315/87 / RICE / LEBANON / OXFAM B / 70824 / TRIPOLI / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY ACÃ Ã O N? 316/87 / ARROZ / ANGOLA / CARITAS NEERLAND / 70353 / LOBITO / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' ACÃ Ã O N? 317/87 / ARROZ / ANGOLA / CARITAS NERLAND / 70352 / LUANDA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' ACCIÃ N N ° 318/87 / ARROZ / GUINEA ECUATORIAL / PROSALUS / 75552 / BATA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONA ­ TIVO DE LA COMUNIDAD ECONÃ MICA EUROPEA' 'ACTION N0 319/87 / RIZ / TOGO / AATM / 71731 / LOME / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE' 'ACTION No 320/87 / RICE / VIETNAM / OXFAM B / 70823 / HANOI VIA HAI PHONG / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' ( l ) The operation number is to be quoted in all correspondence . No L 145/26 Official Journal of the European Communities 5. 6 . 87 Lot B  204 tonnes : \  144 tonnes :  40 tonnes :  20 tonnes : 'ACTION N0 321 /87 / RIZ / ALGÃ RIE / WCC / 70710 / TINDOUF VIA ALGER / POUR DISTRIBUTION GRATUITE / DON DE LA COMMU ­ NAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 'ACTION No 322/87 / RICE / SIERRA LEONE / PROSALUS / 75550 / LUNSAR VIA FREETOWN / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 'ACTION N0 323/87 / RIZ / SENEGAL / PROSALUS / 75551 / THIES VIA DAKAR / POUR DISTRUBTION GRATUITE / DON DE LA COMMU ­ NAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to. the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period. 12 . Delivery stage : fob 13 . Port of landing :  1 4. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 16 June 1987 16 . Shipment period : 1 to 31 July 1987 17. Security : 15 ECU per tonne Notes : 1 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. 4. For shipment in containers :  the successful tenderer has to submit to recipient agent complete packing list of each container, speci ­ fying number of bags belonging to each shipping number as specified in the tender,  the successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary forwarder. 5 . At the request of the beneficiary, the successful tenderer shall deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded .